               Case 5:20-cv-00943 Document 1 Filed 08/12/20 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


 Shemuel Francis, individually and on behalf of all others
 similarly situated,                                                    C.A. No: 5:20-cv-943
                                          Plaintiff,
                                                                        CLASS ACTION COMPLAINT

                                                                        DEMAND FOR JURY TRIAL




        -v.-
 Diaz & Associates, Inc.
 and John Does 1-25.

                                       Defendant(s).


       Plaintiff Shemuel Francis(hereinafter, “Plaintiff”), a Texas resident, brings this Class Action

Complaint by and through his attorneys, Stein Saks, PLLC, against Defendant Diaz & Associates,

Inc. (hereinafter “Defendant D & A ”), individually and on behalf of a class of all others similarly

situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and

belief of Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are

based upon Plaintiff's personal knowledge.

                                        INTRODUCTION

       1.       Congress enacted the Fair Debt Collection Practices Act (“FDCPA”) in 1977 in

   response to the "abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was concerned

   that "abusive debt collection practices contribute to the number of personal bankruptcies, to

   material instability, to the loss of jobs, and to invasions of individual privacy." Id. Congress



                                                 1
         Case 5:20-cv-00943 Document 1 Filed 08/12/20 Page 2 of 9




concluded that "existing laws…[we]re inadequate to protect consumers," and that "the effective

collection of debts" does not require "misrepresentation or other abusive debt collection

practices." 15 U.S.C. §§ 1692(b) & (c).

   2.      Congress explained that the purpose of the FDCPA was not only to eliminate abusive

debt collection practices, but also to "insure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged." ld. § 1692(e). After

determining that the existing consumer protection laws were inadequate, Congress created a

private cause of action to provide consumers with a remedy against debt collectors who fail to

comply with the FDCPA. Id. § 1692k.

                                JURISDICTION AND VENUE

   3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any state law claims in this

action pursuant to 28 U.S.C. § 1367(a).

   4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

where the Plaintiff resides as well as a substantial part of the events or omissions giving rise to

the claim occurred.

                                   NATURE OF THE ACTION

   5.      Plaintiff brings this class action on behalf of a class of Texas consumers under § 1692

et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt Collections

Practices Act ("FDCPA"), and

   6.      Plaintiff is seeking damages and declaratory relief.




                                              2
         Case 5:20-cv-00943 Document 1 Filed 08/12/20 Page 3 of 9




                                           PARTIES

   7.      Plaintiff is a resident of the State of Texas, County of Bexar, residing at 226 Redbird

Circle, San Antonio, TX 78253.

   8.      Defendant D & A is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA with an address at 17671 Irvine Blvd, Ste 212, Tustin, CA

92780-3129 and can be served at Incorp Services, Inc., 815 Brazos St., Ste 500, Austin, TX

78701.

   9.      Upon information and belief, Defendant D & A is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.

   10.     John Does l-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery and

should be made parties to this action.

                                    CLASS ALLEGATIONS

   11.     Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

   12.     The Class consists of:

           a. all individuals with addresses in the State of Texas;

           b. to whom Defendant D & A sent a collection letter attempting to collect a

               consumer debt;

           c. that deceptively made a settlement offer due by a certain date without actually

               giving any dates;

           d. which letter was sent on or after a date one (1) year prior to the filing of this

               action and on or before a date twenty-one (2l) days after the filing of this action.


                                              3
            Case 5:20-cv-00943 Document 1 Filed 08/12/20 Page 4 of 9




   13.       The identities of all class members are readily ascertainable from the records of

Defendants and those companies and entities on whose behalf they attempt to collect and/or

have purchased debts.

   14.       Excluded from the Plaintiff Class are the Defendants and all officer, members,

partners, managers, directors and employees of the Defendants and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate

families.

   15.       There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal issue

is whether the Defendants' written communications to consumers, in the forms attached as

Exhibits A, violate 15 U.S.C. §§ l692e.

   16.       The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

nor his attorneys have any interests, which might cause them not to vigorously pursue this action.

   17.       This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:

             a. Numerosity: The Plaintiff Class defined above is so numerous that joinder of

                all members would be impractical.

             b. Common Questions Predominate: Common questions of law and fact exist as

                to all members of the Plaintiff Class and those questions predominance over any




                                                4
         Case 5:20-cv-00943 Document 1 Filed 08/12/20 Page 5 of 9




               questions or issues involving only individual class members. The principal issue

               is whether the Defendants' written communications to consumers, in the forms

               attached as Exhibit A violate 15 § l692e.

           c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

               The Plaintiff and all members of the Plaintiff Class have claims arising out of the

               Defendants' common uniform course of conduct complained of herein.

           d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

               class members insofar as Plaintiff has no interests that are adverse to the absent

               class members. The Plaintiff is committed to vigorously litigating this matter.

               Plaintiff has also retained counsel experienced in handling consumer lawsuits,

               complex legal issues, and class actions. Neither the Plaintiff nor his counsel has

               any interests which might cause them not to vigorously pursue the instant class

               action lawsuit.

           e. Superiority: A class action is superior to the other available means for the fair

               and efficient adjudication of this controversy because individual joinder of all

               members would be impracticable. Class action treatment will permit a large

               number of similarly situated persons to prosecute their common claims in a single

               forum efficiently and without unnecessary duplication of effort and expense that

               individual actions would engender.

   18.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff

Class predominate over any questions affecting an individual member, and a class action is

superior to other available methods for the fair and efficient adjudication of the controversy.




                                              5
             Case 5:20-cv-00943 Document 1 Filed 08/12/20 Page 6 of 9




    19.       Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).


                                     FACTUAL ALLEGATIONS

    20.       Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered above herein with the same force and effect as if the same were set forth at length

herein.

    21.       Some time prior to August 23, 2019, an obligation was allegedly incurred by

Plaintiff.

    22.       The alleged obligation arose out of a transaction involving a debt allegedly incurred

by Plaintiff with HSBC (PRIM) in which the subject of the transaction was primarily for

personal, family or household purposes.

    23.       The alleged obligation is a "debt" as defined by 15 U.S.C.§ 1692a(5).

    24.       The owner of the alleged obligation is a "creditor" as defined by 15 U.S.C.§ 1692a(4).

    25.       The owner of the obligation contracted with the Defendant D & A to collect the

alleged debt.

    26.       Defendant collects and attempts to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United

States Postal Services, telephone and internet.

                             Violation – August 23, 2019 Collection Letter

    27.       On or about August 23, 2019, Defendant sent the Plaintiff a collection letter (the

“Letter”) seeking to collect an alleged debt. See Collection Letter – Attached hereto as

Exhibit A.



                                                6
            Case 5:20-cv-00943 Document 1 Filed 08/12/20 Page 7 of 9




     28.     The letter states:

     “As of August 23, 2019 Diaz & Associates, Inc. is prepared to offer an opportunity to resolve
     this account in full for the balance of $441.00 to satisfy the above referenced debt, provided
     that the funds are received NO LATER THAN .[sic] There is no grace period. If funds not
     received in our office by due date, this offer/agreement will be considered NULL AND
     VOID.

     29.     Defendant’s letter makes an offer of settlement contingent upon dates but then

  deceptively gives no dates whatsoever.

     30.     Moreover, this is especially deceptive because the letter warns that there is no grace

  period and that the offer expires by a due date and no actual due date is given.

     31.       It is deceptive and misleading to offer the consumer a settlement by a

  certain date and to not actually provide that date.

     32.     As a result of Defendant’s deceptive misleading and false debt collection practices,

  Plaintiff has been damaged.


                             COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

     33.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     34.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

     35.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

     36.     Defendant violated said section

             a.      by making a false and misleading representation in violation of §1692e(10)




                                                 7
          Case 5:20-cv-00943 Document 1 Filed 08/12/20 Page 8 of 9




            b.      my making the threat to take any action that cannot legally be taken or that is

    not intended to be taken in violation of §1692e(5).

    37.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

and attorneys’ fees.

                                  DEMAND FOR TRIAL BY JURY

    38.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

a trial by jury on all issues so triable.



                                      PRAYER FOR RELIEF

    WHEREFORE, Plaintiff Shemuel Francis, individually and on behalf of all others

similarly situated demands judgment from Defendant Diaz & Associates as follows:

    1.      Declaring that this action is properly maintainable as a Class Action and certifying

Plaintiff as Class representative, and Yaakov Saks Esq. as Class Counsel;

    2.      Awarding Plaintiff and the Class statutory damages;

    3.      Awarding Plaintiff and the Class actual damages;

    4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

expenses;

    5.      Awarding pre-judgment interest and post-judgment interest; and

    6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

just and proper.


    Dated: August 12, 2020                         Respectfully Submitted,

                                                   STEIN SAKS, PLLC



                                               8
Case 5:20-cv-00943 Document 1 Filed 08/12/20 Page 9 of 9




                                /s/ Yaakov Saks
                                Yaakov Saks, Esq.
                                285 Passaic Street
                                Hackensack, NJ 07601
                                Ph: (201) 282-6500
                                Fax: (201) 282-6501
                                ysaks@steinsakslegal.com
                                Attorneys for Plaintiff




                            9
